DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Serial Number 15/868,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to an integrated circuit device for integrated circuit having better control power consumption and reducing manufacturing costs in order to provide usable extensibility in an efficient manner (i.e., the integrated circuit has a programmable logic fabric that comprises configuration memory and programmable logic elements controlled by the configuration memory, a first sector of the configuration memory is configured to be programmed with first configuration data and a sector-aligned memory is apart from the programmable logic fabric, and the sector-aligned memory comprises a first sector of sector-aligned memory configured to cache the first configuration data while the first sector of the configuration memory is programmed with the first configuration data a first time).
Applicant’s independent claims 1, 10 and 17 each recite, inter alia, a data processing system or an integrated circuit device with a structure as defined in the specification (pages 9-16) including programmable logic fabric disposed on a first integrated circuit die, the programmable logic fabric comprising configuration memory and programmable logic elements controlled by the configuration memory, wherein a first sector of configuration memory of a plurality of sectors of the configuration memory is configurable to be programmed with first configuration data; and sector-aligned memory apart from the programmable logic fabric and disposed on a second integrated circuit die, the sector-aligned memory comprises a first sector of sector-aligned memory of a plurality of sectors of sector-aligned memory configurable to cache the first configuration data on the second integrated circuit die while the first sector of the configuration memory is programmed with the first configuration data a first time. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133